DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation – Formal Matters
1.  A double patenting rejection is NOT put forth.

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).

4.  There appears to be a claim for Foreign Priority but a certified copy (with English Translation) has not been received, hence the priority is not perfected.

5.  The examiner makes the following interpretations/comments
i.  Claim 8 is objected to since it contains two dependencies to two different claims.   The examiner feels the claim would be better written to include the actual claim language from these two claims instead of refering back to them.

iii.  It doesn’t appear correct for the useful signal to be modulated at a preset candidate frequency IF the candidate frequency can be in the same frequency band (of the useful signal) – to modulate, the carrier is in a frequency band well above the base baseband/useful signal’s frequency. 
iv.  The independent claims appear to merely put forth uplink/downlink data transmission with little more than determination of a carrier frequency (ie. determining a downlink operating frequency).   

6.  The claims are written from two different perspectives, ie. from UAV to Ground Station and then from Ground Station to UAV.  
The prior art applied teaches at least one perspective while one skilled can see that the reverse would be true as well (in order for their design to operate correctly).  For example, the UAV will modulate a signal for transmission and the Ground Station will demodulate the signal.   The reverse will also be true (even if it is not explicitly discussed), ie. Ground Station will modulate a signal for transmission and the UAV will demodulate it when received.

7.  The independent claims do NOT state why there is feedback to the UAV about the pilot signal’s operational information NOR its purpose.   The prior art applied teaches that one reason would be to have the UAV change its downlink frequency.

8. The applicant’s company is listed as AUTEL ROBOTICS CO. and there is a foreign reference provided from SHENZHEN AUTEL INTELLIGENT AVIATION TECH CO.   
Are these the same company/assignee?   
It appears at least that the inventor names are the same.   



Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 2/9/2018. It is noted, however, that applicant has not filed a certified copy of the 2018/101336978 application as required by 37 CFR 1.55.
An English Translation is also required.


Claim Objections
Claim 8 is objected to since it contains reference/dependencies to two different claims (ie. claims 1 and 4) which is not statutory.
The claim should be re-written to include the actual claim language of these two claims.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magy et al. US 2018/0081354 and further in view of {Funderburk et al. US 6,377,585 OR  Ly US 6,608,523}
As per claim 1, Magy et al. US 2018/0081354 teaches a data transmission method, comprising: 
in a detection period, (The Ground Station) receiving a first signal sent by an unmanned aerial vehicle 5(UAV) – Figure 6 teaches receiving a signal from the Drone/UAV and determining various characteristics, #608, #610, #612, 
the first signal being a downlink signal obtained by modulating a useful signal at a preset candidate frequency, and the preset candidate frequency comprising a frequency in a same frequency band and/or different frequency bands (The signal is inherently modulated in a different frequency band than the baseband signal – Figure 6 shows determining various characteristics, #608, #610, #612.  NOTE that para #78 below teaches high frequency modulated signals, ie. 2.4GHz, 5.8GHz, etc.)  ; 
[0069] The method then moves to step 606 where drone characteristics are determined. For example, at step 608 the drone's RC transmission frequency may be determined.	[0078] As an example, some implementations of step 720 to determine the frequencies and frequency hopping scheme used by the detected RC device can include RC radio link characterization using an array of transceivers, e.g., operating at particular frequencies in one or more frequency bands (e.g., 2.4 GHz transceivers in the 2.4 GHz frequency band). By way of example, the 2.4 GHz frequency band is discussed, but other RC frequency band such as 6.2 GHz, 5.8 GHz, 1.3 GHz, 900 MHz and/or 433 MHz can similarly be used in implementations in accordance with the disclosed embodiments of the present technology. In various implementations, for example, a system implementing method 700 may include 2.4 GHz transceiver Integrated Circuits (ICs). Some examples of the 2.4 GHz transceiver ICs can include low-cost and readily available transceiver ICs, such as those used to enable local wireless solutions in wireless computer peripherals.
(Ground Station) determining a downlink operating frequency from the preset candidate frequency according to the first pilot signal (See figure 6, #608, #610 and #612 which teach determining the Radio Controlled Device’s Transmission Frequency, Frequency Hopping Scheme and Transmission Timing)
But is silent on
A pilot signal;
(Ground Station) 10sending a first feedback signal to the UAV, the first feedback signal comprising information about the downlink operating frequency; and 
(Ground Station) receiving downlink data sent by the UAV and modulated at the downlink operating frequency.
With regard to a pilot signal, At least Ly or Funderburk teaches the ability to receive and determine a frequency of a pilot signal
i. Funderburk et al. US 6,377,585 teaches a manner in which to receive a pilot signal and calculate/determine a frequency (and phase) of the said pilot signal (See Figure 2 where the CDMA receiver receives signals, such as a pilot signal).
   Yet another embodiment of the invention is a method for generating a precision frequency reference. The method includes steps of receiving CDMA pilot signals and providing a phase and a frequency of the pilot signal, calculating a difference between the phase and a phase of a corrected frequency signal to produce a difference signal, processing the frequency to produce a control signal and a timing signal, and generating the corrected frequency signal based upon the control signal.  (C2, L21-30)
ii.  Ly US 6,608,523 teaches the ability to determine the frequency of a pilot signal:
For example, processing circuitry obtains the traffic frequencies making up a signal to be amplified by a feed forward arrangement. Using the traffic frequencies, the processing circuitry determines at least one frequency for a pilot signal, and the processing circuitry tunes a pilot signal generator to the at least one frequency for the pilot signal.  (Abstract)
 “..Furthermore, the distortion reduction system has been described using a particular example of determining the pilot signal frequency or frequencies using the upstream signal information. Other manners of determining the pilot signal frequency or frequencies can be used which use upstream signal information”.   (C12, L41-45)
The pilot signal is an electrical signal comprising at least one frequency component spectrally located near the frequency band of operation of the electrical circuit. A more complete description of the pilot signal is shown in FIG. 1 which shows the frequency response of a radio frequency (RF) amplifier including the location of the pilot signal. The pilot signal can be near the lower edge of the operating band (e.g., pilot 1) and/or located near the upper edge of the band of operation (e.g., pilot 2). The pilot is positioned a spectral distance of .DELTA..function. from an edge of the band of operation whose center frequency is .function..sub.0. The electrical characteristics (e.g., amplitude, phase response, spectral content) of the pilot signal are known.  (C1, L35-45)
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Sanechips Tech, such that a pilot signal’s frequency is determine, to provide the ability to capture/use the pilot signal from the other device in order to perform optimal communications (such as for synchronization, identification, etc.).
With regard to “..(Ground Station) 10sending a first feedback signal to the UAV, the first feedback signal comprising information about the downlink operating frequency AND  (Ground Station) receiving downlink data sent by the UAV and modulated at the downlink operating frequency”, at least Schwarz et al. US 6,681,112 teaches an RNC (ie. controller similar to Magy’s Ground Station) determining that the user requires a handoff to a different downlink frequency and provide information to the user (ie. UAV) to have the user/UAV change it’s downlink frequency – which reads on the limitations).  NOTE that the claim passages do not state WHY there is feedback to the UAV nor what the feedback provides (ie. it can be a request for the UAV to change at least its downlink frequency as per Schwarz.  Thusly, the RNC/GS would command the UAV to change its downlink frequency and then send data/pilot on that new frequency.  See Scharz’s figure 4.   Also see below that after the downlink frequency is changed, the UE/UAV re-synchronizes with the network/RNC/BTS which is communications using that new downlink frequency):
 FIG. 4 is a flowchart illustrating the general steps of the handover procedure applicable to the preferred embodiments of the invention. First, the RNC 30 decides that it is necessary to perform an inter-frequency handover in which the uplink frequency remains the same while the downlink frequency changes (step 401) and provides a handover request signaling message to UE 11. Preferably the handover request contains two separate items of information. First information indicating that the uplink frequency remains the same and second information indicating the new downlink frequency. As explained, the physical layer of the uplink is maintained (402) at the same time that the downlink frequency is changed (403). After the downlink frequency is changed, UE 11 is resynchronized to the new downlink connection (406). Preferably, UE 11 is resynchronized to the new downlink connection using the same synchronization procedure already established for other procedures in UE 11. This synchronization procedure may be that described in U.S. Provisional Patent Application No. 60/375,811 filed on Apr. 29, 2002 and entitled "Fast Procedures in (Chip) Synchronized Co-Sited Carriers", which is hereby incorporated by reference. During resynchronization, the transmissions from UE 11 on the uplink may be paused (405) or continued (406). After resynchronization is completed, the feedback loop, which was lost during the handover is resumed (407).   (C5, L51 to C6, L9)
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that (Ground Station) 10sending a first feedback signal to the UAV, the first feedback signal comprising information about the downlink operating frequency AND (Ground Station) receiving downlink data sent by the UAV and modulated at the downlink operating frequency, to provide the ability to change the UE/UAV’s downlink frequency by sending inforamtion/feedback to the UE/UAV informing it of the new downlink frequency and then having the UE/UAV synchronize (ie. communciate) using that new downlink frequency (so that frequency changes can be made to optimize communications in that area/cell/zone).


As per claims 2 and 5, the combo teaches claim 1/4, wherein the same frequency band and/or different 15frequency bands comprise/comprises more than one frequency band of 2.4 GHz, 900 MHz and 5.8 GHz (See Magy below who teaches 900MHz, 2.4GHz and 5.8GHz):  
   	[0014] In some implementations in accordance with the present technology, systems and methods can detect, characterize and engage drones using radio control (RC) communication protocols. For example, the systems can use temporal and frequency metrics to determine which RC protocols are in use by a drone as it travels in a monitored detection area. The system can include one or more signal detection units, which can employ transceivers operable in, for example, the 433 MHz, 900 MHz, 1.3 GHz, 2.4 GHz, 4GHz, 6.2 GHz, and 5.8 GHz bands to provide monitoring capabilities for those band. Persons of skill in the art will appreciate that the aforementioned frequency bands include related frequency ranges of operation. For example, the 2.4 GHz frequency band may include operable frequencies from 2.4-2.5 GHz, the 5.8 GHz, band may include operable frequencies from 5.725-5.875 GHz, the 900 MHz band may include operable frequencies from 900-930 MHz, the 433 MHz band may include operable frequencies from 433-435 MHz, and so on. The system can use detection techniques to discover the channel set that the RC protocol is hopping through and discover the timing of this frequency hopping. By determining the drone's frequency hopping scheme, the system can disrupt the communications of the drone, e.g., by employing a low-power, low-cost RF transmitter to interfere with (e.g., talk over) the current protocol of the drone. In this manner, the system can engage the drone (e.g., take control and/or intercept) in a particular frequency band (e.g., 2.4 GHz) while staying within regulated limitations (e.g., FCC power limits) and while leaving that frequency band and other commonly used frequency bands (e.g., for 433 MHz, 900 MHz, 1.3 GHz, 4 GHz, 6.2 GHz, 5.8 GHz, and other bands) unaffected and available for other devices. In this manner, the system can effectively protect the designated target and surrounding zone while remaining compliant with regulatory standards in various jurisdictions, such as the United States, United Kingdom, and others. By way of example, in the United States, 2.4 GHz RC transmitters are subject to conditions laid out in FCC 15.247, which imposes a power limit of 20 dBm. Similar regulations exist in other countries such as Ofcom in the United Kingdom and the internationally recognized CE certification. By selectively transmitting at the same time and frequencies, the system can observe these regulations and still present sufficient signal strength to intercept the RC radio communications. In such implementations, the system provides a targeted and effective protection over the protected area without interrupting other authorized device activity in and around the protected area. Alternatively, in some implementations, the system may transmit intercepting signals at elevated power levels using specific times and frequencies that the detected RC system is using. By limiting the high-power interference signals to the particular times and frequencies, other radio systems operating in the same band (that are deemed not to present any risk) can continue to operate relatively unaffected.


As per claim 4, this claim is rejected as each/every limitation is found in the rejection of claim 1 (note that there perspective is reversed, ie. claim 4 regards data sent TO the UAV while claim 1 was data sent FROM the UAV – but the steps still apply in reverse). 


5As per claim 8, the rejection of claims 1 and 4 reject claim 8 in its entirety (see previous) since this claim recites all the limitations of claims 1 and 4. 



Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magy/{Funderburk or Ly} and further in view of Li et al. US 20170288772
As per claims 3 and 6 the combo teaches claim 1/4, wherein the determining a downlink operating frequency from the preset candidate frequency according to the first pilot signal comprises: 
But is silent on
obtaining a power and a noise power of the useful signal in the first pilot signal to obtain 20a signal-to-noise ratio of the preset candidate frequency corresponding to the first pilot signal; and 
using a preset candidate frequency with a maximum signal-to-noise ratio in the preset candidate frequency corresponding to the first pilot signal as the downlink operating frequency.  
Li et al. US 20170288772 teaches monitoring of various received signals and, according to SNR’s, setting the subcarrier with the highest SNR as the pilot, which reads on the claim passage – clearly SNR inherently requires both signal power and noise power to be determined to calculate the SNR ratio):
    A method and apparatus for monitoring in-line signal quality and a system. The method for monitoring in-line signal quality includes: according to signal to noise ratios (SNRs) of subcarriers obtained in a transmission initialization period, setting a subcarrier with a highest SNR to be a pilot subcarrier and other subcarriers to be data subcarriers; determining bit allocation and power allocation of the pilot subcarrier and bit allocation and power allocation of the data subcarriers; setting data-decision-based SNR measurement thresholds for the data subcarriers according to the bit allocation of the data subcarriers; and comparing the SNRs of the data subcarriers obtained through data-decision-based SNR measurement in a transmission period with the SNR measurement thresholds of the data subcarriers, and when an SNR of a data subcarrier is less than its SNR measurement threshold, trigger pilot-based SNR measurement of the data subcarrier. Hence, not only temporally continuous in-line signal quality monitoring may be provided, but also accuracy of the monitoring result may be guaranteed.   (Abstract)
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that obtaining a power and a noise power of the useful signal in the first pilot signal to obtain 20a signal-to-noise ratio of the preset candidate frequency corresponding to the first pilot signal AND using a preset candidate frequency with a maximum signal-to-noise ratio in the preset candidate frequency corresponding to the first pilot signal as the downlink operating frequency, to provide the ability to set the pilot using the frequency with the maximum SNR (which is the strongest signal and provides optimal communciations, allowing the devices to find the pilot is most important)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130229955  FREQUENCY SCAN METHOD FOR DETERMINING THE SYSTEM CENTER FREQUENCY FOR LTE TDD

US 20170374707  DATA TRANSMISSION DEVICE, METHOD, AND SYSTEM

US 6134226  Method and system for allocating a system resource to subscribers of a wireless communications system

US 10574338 Systems for surveillance using airborne platforms as receiving platforms for bistatic radars

US 5414431  Satellite communication system

US 20150236779  BROADBAND ACCESS SYSTEM VIA DRONE/UAV PLATFORMS

US 20160105233  BROADBAND ACCESS SYSTEM VIA DRONE/UAV PLATFORMS

US 20170041763  Location-Based Services Provided via Unmanned Aerial Vehicles (UAVs)

US 20170093519  METHOD, APPARATUS, AND DEVICE FOR MODULATING ORTHOGONAL FREQUENCY DIVISION MULTIPLEXING OPTICAL SIGNAL

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414